Exhibit 10.3

 



BIOSCRIP, INC. AMENDMENT ONE TO

THE STOCK GRANT CERTIFICATE UNDER

THE BIOSCRIP/CHS 2006 EQUITY INCENTIVE PLAN

FROM THE COMPANY TO BRIAN STIVER

 

WHEREAS, BioScrip, Inc., a Delaware corporation (the “Company”) granted
restricted Common Stock of the Company (the “Stock”) to Brian Stiver
(the “Awardee”) under the BioScrip/CHS 2006 Equity Incentive Plan, as amended
from time to time (the “Plan”), as evidenced by the Stock Grant Certificate
dated March 28, 2013 (the “Stock Grant Certificate”);

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has the authority to determine the terms and conditions, not
inconsistent with the provisions of the Plan, of any Award granted thereunder;

 

WHEREAS, the Committee desires to amend the Stock Grant Certificate to provide
for immediate vesting of the Restricted Stock if the Awardee’s employment is
terminated by the Company without cause before March 31, 2017; and

 

WHEREAS, the Committee has authorized, empowered and directed the undersigned to
take all action to implement this amendment to the Stock Grant Certificate.

 

NOW THEREFORE, effective as of the date set forth below, the Stock Grant
Certificate is amended as follows:

 

1. Section 2(c) Stock Grant Certificate is amended by deleting the final three
paragraphs of that section (beginning with “Vesting of” and continuing through
the end of the section) and replacing them with the following:

 

“If the Awardee’s employment with the Company and all Affiliates (as defined in
the Plan), is terminated without “Cause” (as defined below) before March 31,
2017, any unvested Restricted Stock shall vest as to 100% of the then unvested
and non-forfeited shares of Restricted Stock. For these purposes, “Cause” shall
mean “Cause” as defined in any offer letter or employment agreement between the
Company and the Awardee, as may be amended from time to time.”

 

IN WITNESS WHEREOF, the Company has executed this Amendment One to the Stock
Grant Certificate, to be effective on this 8th day of September 2016, with the
consent of the Awardee as noted below.

 

 



  Company:               By: /s/ Richard M. Smith         Name: Richard M. Smith
        Title: President and Chief Executive Officer               ACCEPTED AND
AGREED TO:               /s/ Brian Stiver   Brian Stiver, Awardee

 



1

 